Citation Nr: 1529485	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-10 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Crii Spears-De Leo



INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958; he also served in the Kansas National Guard and Oklahoma National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In January 2014, the Board denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran appealed his case to the United States Court of Appeals for Veterans Claims (Court), and in a May 2015 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's January 2014 denial, and remanded the matter to the Board for development consistent with the Joint Motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss that is the result of acoustic noise trauma during service from firing various weapons.  Specifically, he asserts that during active military service his military occupational specialty (MOS) was a light weapons infantryman and that he has experienced trouble hearing since that time.  See January 2011 VA Form 21-4138.

In a June 2012 opinion from the Veteran's private audiologist, Dr. A.M., the Veteran reported having "enlistment in the Oklahoma Army National Guard in 1963 as a medic" and also reported enlistment in the Kansas Army Guard in 1976 as a medic attached to an artillery unit."  See treatment records from American Hearing Aid Center & Audiology Services.  Additionally, the February 2013 Statement of the Case notes the Veteran reported service in the National Guard for several years in the 1960's and 1970's.  See February 2013 Statement of the Case.

These statements raise the possibility of outstanding National Guard records.  A review of the claims folder reveals that the RO initially requested the Veteran's STRs and service dates in January 2011.  In a February 2011 response, it was reported that the Veteran's active duty service was from June 29, 1956 to June 3, 1958 and that his STRs were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  See also January 2014 Board Decision.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As the date of some of the Veteran's service in the Oklahoma National Guard and his entire service in the Kansas National Guard post-dates the 1973 fire at the NPRC, additional efforts should be undertaken to verify the Veteran's service dates in the National Army Guard and to obtain additional STRs from these periods.

An addendum opinion is also warranted for the Veteran's service connection claim for bilateral hearing loss.  In July 2011 the Veteran underwent examination of the ears to determine the nature and etiology of his hearing loss.  The VA examiner opined that the Veteran's hearing loss was "at least as likely as not (50% probability or greater) caused by or a result of an event in military service" finding that "[t]here is no evidence in the veteran's file to support or refute his claim that his current hearing loss is due to military service noise exposure."  Per the RO's examination directives, the VA examiner did not offer an opinion as to whether or not the Veteran experienced acoustic trauma in service as a result of his MOS.  Thus, this issue presents a medical question that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Thus, upon remand, an addendum from the clinician who provided the July 2011 opinion should be obtained in order to comply with the Joint Motion.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request the Veteran's complete treatment and personnel records from his Army National Guard services of Kansas and Oklahoma.  Requests should be made to the each State's Adjutant General's Office, and/or any other location (e.g. the Military Records Sections of the States Archives), as appropriate.  Request the complete dates of the Veteran's ACDUTRA and INACDUTRA by day and month from the appropriate agency, to include the Kansas and Oklahoma National Guard.  Make as many requests as are necessary to obtain relevant records and end efforts to do so if the records sought do not exist or that further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).

Additionally, undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)  

2.  After the completion of development sought in paragraph 1, return the Veteran's claims file to the examiner who conducted the July 2011 audiological examination so an addendum opinion may be provided.  

The examiner must determine whether the Veteran's hearing disability was incurred in or aggravated in service by the acoustical trauma and loud noises associated with the duties of his MOS as a weapons infantryman.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner. 

The entire claims file, to include the records contained in the Virtual VA system and VBMS, and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  (Review should include the records obtained pursuant to the development sought in paragraph 1 above.)  The addendum opinion must indicate that the additional records along with the Veteran's claims file were reviewed.  The examiner is requested to discuss whether or not any newly added records have any impact on the prior July 2011 VA opinion.  Any opinion provided must be accompanied by rationale.

If a new examination is warranted, the examiner must take a history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

(a)  The May 2015 Joint Motion for Remand discussion noting that it is "unclear as to whether the examiner who prepared the July 2011 examination report considered VA's concession that [the Veteran] experienced acoustic trauma in service based upon [the Veteran's] military occupational specialty (MOS)."  "As such, it is unclear as to whether the examiner considered the correct facts, that being VA's concession that [the Veteran] experienced acoustic trauma in service based upon [the Veteran's] MOS."

(b)  The RO's examination directives that preceded the July 2011 examination, which states that the Veteran "served as a weapons infantryman in the Army, acoustic trauma is conceded based on his MOS that is considered highly likely for noise exposure."

3.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issue on appeal.  If the benefit sought is not granted, a Supplemental Statement of the Case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




